UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7843


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY NILES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:15-cr-00316-DKC-3)


Submitted: June 30, 2021                                          Decided: July 27, 2021


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stuart A. Berman, LERCH, EARLY & BREWER, CHARTERED, Bethesda, Maryland,
for Appellant. Robert K. Hur, United States Attorney, Daniel C. Gardner, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Niles appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review a district court’s

order granting or denying a compassionate release motion for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and

conclude that the court did not abuse its discretion. The court denied Niles’ motion after

balancing the applicable 18 U.S.C. § 3553(a) factors and sufficiently explained the reasons

for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

explanation required for denial of straightforward compassionate release motion). We

therefore affirm the district court’s order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2